Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claim 1 is amended. New claims 9-17 are added.
Claims 1-17 are under consideration.

Claim Rejections - 35 USC § 112 
2. (previous rejection, withdrawn) Claims 1-8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: articles have been provided explaining that different parvoviruses exist in rats which have similar names but are distinct from each other; it is known to one of skill in the art.
In view of applicant’s arguments and submissions, the rejection is withdrawn.

Double Patenting
3. (previous rejection, withdrawn) Claim 1-8 were rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10624935.
Applicant contends: claim 1 has been amended to recite viscosity.
In view of applicant’s amendments, the rejection is withdrawn.

4. Claims 1-17 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 4/12/2021, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: the methods as recited in claims 1, 9 are free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Aucouturier et al. (“Adjuvant designed for veterinary and human vaccines,” Vaccine 19: 2666-2672 (2001))(See PTO-892: Notice of References Cited) teaches: vaccine adjuvants with ranges of viscosity from 20 mPa s to 2000 mPa s (Table 1); wherein with water in oil emulsions are achieved with adjuvants adapted for ratio of 70% of oil and 30% of aqueous phase, viscosity can decrease to reach 50 mPa s, whereas a similar optimized formula for a ratio 50/50 will have 4 time higher viscosity (p. 2667).
B. Palm et al. (“The Important of the Concentration-Temperature-Viscosity Relationship for the Development of Biologics,” BioProcess International, found at https://bioprocessintl.com/manufacturing/monoclonal-antibodies/importance-concentration-temperature-viscosity-relationship-development-biologics (2015))(See PTO-892: Notice of References Cited) teaches: wherein at low concetrations, antibody solution’s viscosity increases moderately as a function of protein concentration; at high concentrations, viscosity increases exponentially; specification applied to high-concentration product can lead to significant variability in viscosity; temperature can also influence viscosity.
7. Claims 1-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648